              Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 1 of 18




 1                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO
 2
      ABBEY CAYMAN ASSET COMPANY,
 3
      Plaintiff,
 4
      v.
 5
      THE ESTATE OF NITZA MILAGROS                    CASE NO. 19-1606 (GAG)
 6    MARRERO    ROBLES     formed  by
      GHITZA MARIE VÉLEZ MARRERO,
 7    JOSÉ WILFREDO VÉLEZ MARRERO,
      YARITZA    MARIE     GUIDICELLI
 8
      MARRERO,      AND       MODESTO
 9    GUIDICELLI SANTIAGO by himself
      and as member of the ESTATE OF
10    NITZA    MILAGROS      MARRERO
      ROBLES,
11
      Defendants.
12
                                         OPINION & ORDER
13
             On June 20, 2019, Abbey Cayman Asset Company (“Abbey”) brought this action in
14
     diversity against the Estate of Nitza Milagros Marrero-Robles, formed by Ghitza Marie Vélez-
15
     Marrero (“Ghitza-Vélez”), José Wilfredo Vélez-Marrero (“José-Vélez”), Yaritza Marie Guidicelli-
16
     Marrero (“Guidicelli-Marrero”), and Modesto Guidicelli-Santiago (“Guidicelli-Santiago”) by
17
     himself and as member of the Estate of Nitza Milagros Marrero-Robles (Ghitza-Vélez, José-Vélez,
18
     Guidicelli-Marrero and Guidicelli-Santiago ( “ Defendants”) for breach of a mortgage note and
19
     its deed. Docket No. 1). Pending before this Court is Abbey’s Motion for Summary Judgment
20
     against the Defendants (Docket No. 20 and 21), co-defendant Guidicelli-Santiago’s opposition
21
     thereto (Docket Nos. 27, 36) and Abbey’s reply (Docket No. 32).
22
             After carefully reviewing the parties’ submissions, and the applicable law, Abbey’s
23
     Motion for Summary Judgment is hereby GRANTED.
24

25

26
             Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 2 of 18
     Civil No. 19-1606 (GAG)


 1
      I.      Background
 2
            Abbey, as successor-in-interest to Doral Bank (“Doral”), is the secured party of record for
 3
     a mortgage loan secured by the collateral detailed in the Complaint. (Docket No. 1). Debtor Nitza
 4
     Milagros Marrero Robles passed away on April 17, 2009. The Estate of Marrero-Robles is
 5
     composed by Ghitza-Vélez, José-Vélez, Guidicelli-Marrero, and Guidicelli-Santiago, by himself
 6
     and as member of the Estate of Nitza Milagros Marrero-Robles.
 7
            On June 20, 2019, Abbey filed this foreclosure of mortgage action due to Defendants’ non-
 8
     compliance with the terms and conditions of the mortgage loan in the principal amount of FOUR
 9
     HUNDRED TWELVE THOUSAND DOLARS ($412,000.00) and the related loan documents,
10
     executed on February 28, 2003 by Marrero-Robles and Guidicelli-Santiago. (Docket No. 1). On
11
     June 21, 2019, this Honorable Court issued summons as to defendants the Estate of Nitza Milagros
12
     Marrero-Robles, formed by Ghitza-Vélez, José-Vélez, Guidicelli-Marrero, and Guidicelli-
13
     Santiago by himself and as member of the Estate of Nitza Milagros Marrero-Robles. (Docket No.
14
     2).
15
            On June 28, 2019, co-defendants Guidicelli-Santiago and José-Vélez were personally
16
     served with summons and with the Complaint. (Dockets No. 7-8). On July 24, 2019, Abbey
17
     requested an order for summons by publication and the issuance of summons by publication after
18
     unsuccessful attempts to personally serve the co-defendants Ghitza-Vélez and Guidicelli-Marrero.
19
     (Docket No. 9). On July 25, 2019, the Court issued an Order for Service by Publication, and on
20
     that same date, the summons by publication were issued. (Dockets No. 10-11).
21
            After requesting an extension of time of thirty (30) days to answer the Complaint (Docket
22
     No. 12), which was granted by this Court on August 12, 2019 (Docket No. 13), on September 11,
23
     2019 co-defendant Guidicelli-Santiago filed his Answer to the Complaint. (Docket No. 14). On
24
                                                        2
25

26
             Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 3 of 18
     Civil No. 19-1606 (GAG)


 1
     September 12, 2019, Abbey submitted to the Court evidence that the service by publication
 2
     upon co-defendants Ghitza-Vélez and Guidicelli-Marrero was completed on August 23, 2019,
 3
     therefore Ghitza-Vélez and Guidicelli-Marrero had until September 23, 2019 to respond to the
 4
     Complaint or otherwise plead. (Docket No. 15).
 5
            On September 25, 2019, Abbey filed a Motion for Entry of Default requesting this
 6
     Court to enter the default as to co-defendants José-Vélez, Ghitza-Vélez and Guidicelli-Marrero,
 7
     given that, to that date, all of the aforementioned co-defendants had not appeared before this
 8
     Court nor filed any responsive allegations, and had thus failed to defend against Abbey’s
 9
     claims in the instant case. (Docket No. 17). On that same date, this Court granted Abbey’s Motion
10
     for Entry of Default (Docket No. 18) and on September 26, 2019, the Clerk of the Court issued
11
     the Entry of Default as to co-defendants José-Vélez, Ghitza-Vélez and Guidicelli-Marrero.
12
     (Docket No. 19).
13
            On December 13, 2019, Abbey filed a Motion for Summary Judgment and Memorandum
14
     of Law in Support Thereof, along with its Statement of Uncontested Material Facts pursuant to
15
     Rule 56 of the Federal Rules of Civil Procedure. (Docket Nos. 20 and 21). On February 4, 2020,
16
     after being granted an extension of time by this Court (Docket Nos. 22 and 24), codefendant
17
     Guidicelli-Santiago filed a Reply to Petition for Summary Judgment. (Docket No. 27).
18
            On February 4, 2020, this Court issued an Order requesting Abbey to submit an affidavit
19
     or declaration under penalty of perjury as to Defendants’ competency and military service and on
20
     February 5, 2020, Abbey filed a motion in compliance with said order and submitted the
21
     declaration under penalty of perjury. (Docket Nos. 26; 27).
22
            On February 7, 2020, Abbey filed a Motion for Leave to File Reply tendering its reply
23
     and on that same date this Court issued an Order authorizing Abbey to file its reply. (Docket
24
                                                         3
25

26
              Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 4 of 18
     Civil No. 19-1606 (GAG)


 1
     Nos. 29 and 31). Also, on that date Abbey filed its Reply to Defendant’s Response to Motion for
 2
     Summary Judgment Filed at Docket Number 27. (Docket No. 32).
 3
            On March 10, 2020, Defendant filed a Motion to Alter or Amend Judgment Pursuant to
 4
     FED. R. CIV. P. 59(e) (Docket No. 34), which was denied on March 11, 2020, given that no
 5
     judgment had yet been entered in the case. (Docket No. 35). The Court ordered Defendant re-file
 6
     its Opposition (Docket No. 27) in the corrected format.
 7
            On March 15, 2020, Defendant re-filed its Opposition (Docket No. 27), with a two-page
 8
     Reply to Petition for Summary Judgment. (Docket No. 36). On April 27, 2020, pursuant to
 9
     Standing Order Misc. No. 20-088 (GAG) (Docket No. 11) ordering the stay of all foreclosure
10
     proceedings until May 30, 2020, this Court entered an order staying the instant proceedings until
11
     said date. (Docket No. 37). In light that of the fact that said Standing Order is no longer in effect,
12
     the Court granted Plaintiffs request to continue with the proceedings. (Docket No. 39).
13
      II.     Standard of Review
14
            It is well-settled that summary judgment is appropriate when “the pleadings, depositions,
15
     answers to interrogatories, and admissions on file, together with the affidavits, if any, show that
16
     there is no genuine issue as to any material fact and that the moving party is entitled to a judgment
17
     as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). See FED. R. CIV. P.
18
     56(a). A “genuine” issue is one that could be resolved in favor of either party, and a “material”
19
     fact is one that has the potential of affecting the outcome of the case. See Anderson v. Liberty
20
     Lobby, Inc., 477 U.S. 242, 248-50 (1986); see also Calero-Cerezo v. U.S. Dep’t of Justice, 355
21
     F.3d 6, 19 (1st Cir. 2004). The moving party bears the initial burden of demonstrating the lack
22
     of evidence to support the nonmoving party’s case. Celotex, 477 U.S. at 325. The movant party
23
     also “must aver an absence of evidence to support the nonmoving party’s case.” Maldonado-
24
                                                            4
25

26
              Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 5 of 18
     Civil No. 19-1606 (GAG)


 1
     Denis v. Castillo-Rodríguez, 23 F.3d 576, 581 (1st Cir. 1994). If not, then the burden “shifts to
 2
     the nonmovant to establish the existence of at least one fact issue which is both genuine and
 3
     material.” Id. The non-movant party may establish that a fact is genuinely in dispute by citing
 4
     evidence in the record or showing that either the materials cited by the movant “do not establish
 5
     the absence or presence of a genuine dispute, or that an adverse party cannot produce admissible
 6
     evidence to support the fact.” FED. R. CIV. P. 56(c)(1)(B). If the court finds that some genuine
 7
     factual issue remains, the resolution of which could affect the outcome of the case, then the court
 8
     must deny summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
 9
             When considering a motion for summary judgment, the court must view the evidence in
10
     the light most favorable to the non-moving party and give that party the benefit of all reasonable
11
     inferences. Id. at 255. At this stage, the court does not make credibility determinations or weigh
12   the evidence. Id. Moreover, summary judgment may be appropriate if the parties “merely rest
13   upon conclusory allegations, improbable inferences, and unsupported speculation.” Rossy v.
14   Roche Prod., Inc., 880 F.2d 621, 624 (1st Cir. 1989); see also Rivera-Rivera v. Medina &
15   Medina, Inc., 898 F.3d 77, 87 (1st Cir. 2018).
16
      III.    Applicable Law and Discussion
17
             In support of its Motion for Summary Judgment, and in accordance with Local Rule 56(b),
18
     Abbey filed its statement of uncontested facts (Docket No. 21), which was properly supported
19
     by documentary evidence and an unsworn statement under penalty of perjury, as required by
20
     FED. R. CIV. P. 56(e). Abbey’s statement contains 24 paragraphs, referencing each proposed
21
     uncontested material facts, and each of them duly supported with documentary evidence and/or
22
     an unsworn statement under penalty of perjury. Contrarily, codefendant Guidicelli-Santiago
23
     filed a two-paged opposing motion (Docket No. 27) that fails to comply with Local Rule 56(c),
24
                                                          5
25

26
              Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 6 of 18
     Civil No. 19-1606 (GAG)


 1
     given that it does not contain a separate, short and concise statement of material facts, nor does
 2
     it admit, deny or qualify the factsby reference to each numbered paragraph of Abbey’s proposed
 3
     facts. Local Rule 56(c) requires that:
 4
            A party opposing a motion for summary judgment shall submit with its opposition
            a separate, short, and concise statement of material facts. The opposing statement
 5
            shall admit, deny or qualify the facts supporting the motion for summary judgment
            by reference to each numbered paragraph of the moving party's statement of material
 6
            facts. Unless a fact is admitted, the opposing statement shall support each denial or
            qualification by a record citation as required by this rule. The opposing statement
 7
            may contain in a separate section additional facts, set forth in separate numbered
            paragraphs and supported by a record citation as required by subsection (e) of this
 8
            rule.
 9
     L. CV. R. 56(c).
10
            Admitting, denying or qualifying the facts supporting the motion for summary judgment by
11
     reference to each numbered paragraph is crucial, because it “allow[s] the court to easily determine
12
     the disputed facts.” Bautista Cayman Asset Co. v. J.A.M.A. Dev. Corp., 322 F. Supp. 3d 266,
13
     267(D.P.R. 2018) (citing Malavé-Torres v. Cusido, 919 F.Supp. 2d 198, 207 (D.P.R. 2013)).
14
     The opposing party must “support each denial or qualification by a record citation[,]” and, “[i]f the
15
     facts are not properly controverted, they shall be deem admitted.” Id. (citing, Natal Pérez v.
16
     Oriental Bank & Tr., 291 F. Supp. 3d 215, 219 (D.P.R. 2018) and L. Cv. R. 56(e)). That is, if the party
17
     opposing summary judgment fails to comply with Local Rule 56(c), “the rule permits the district
18
     court to treat the moving party’s statement of facts as uncontested.” Mariani-Colón v. Dep’t of
19
     Homeland Sec., 511 F.3d 216, 219 (1st Cir. 2007).
20
            Local Rule 56 procures “to relieve the district court of any responsibility to ferret through
21
     the record to discern whether any material fact is genuinely in dispute.” Bautista Cayman Asset
22
     Co., 322 F. Supp. 3d at 268 (citing CMI Capital Market Inv. v. González-Toro, 520 F.3d 58, 62 (1st
23
     Cir. 2008). As such, Rule 56 “prevents parties from improperly shift[ing] the burden of organizing
24
                                                           6
25

26
              Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 7 of 18
     Civil No. 19-1606 (GAG)


 1
     the evidence presented in a given case to the district court.” Carreras v. Sajo, Garcia & Partners,
 2
     596 F.3d 25, 31 (1st Cir. 2010)(citing Mariani-Colón, 511 F.3d at 219) (internal quotation
 3
     marks omitted). Therefore, “the rule is important to the functioning of the district court, and the
 4
     First Circuit has consistently held that litigants ignore it at their peril.” Bautista Cayman Asset
 5
     Co. v. J.A.M.A. Dev. Corp., 322 F. Supp. at 268 (citing Cabán Hernández v. Philip Morris
 6
     USA, Inc., 486 F.3d 1, 7 (1st Cir. 2007)) (internal quotation marks omitted).
 7
            Codefendant Guidicelli-Santiago’s opposing motion does not address any of the twenty-four
 8
     (24) uncontested material facts proposed by Plaintiff. He neither denies or qualifies any of the facts
 9
     as required by Local Rule 56(c). Rather, Guidicelli-Santiago argues, without any support in law
10
     that Abbey’s Motion for Summary Judgment is an “attempt to circumvent legal proceedings
11
     engaged to in State Court between these same parties, prior to the filing of this case…”, that he had
12
     previously raised said issue in his Answer to the Complaint (Docket No. 14), but that Abbey never
13
     objected to such, and that that alone, “creates a controversy which, to [their] viewpoint, defeats the
14
     petition for summary judgment.” (Docket No. 27). Consequently, co-defendant Guidicelli-
15
     Santiago’s opposing motion failed to comply with Local Rule 56(c) given that it does not containa
16
     separate, short and concise statement of material facts, nor does it admit, deny or qualify the facts by
17
     reference to each numbered paragraph of Plaintiff statement of facts. See Cabán Hernández, 486
18
     F.3d at 8 (holding that “the district court acted justifiably in rebuffing the appellants’ proffered
19
     counter-statement and crediting Phillip Morris’ version of the facts; [since] the appellants did not
20
     admit, deny or qualify [its] assertions of fact paragraph by paragraph as required by Local Rule
21
     56.”). Additionally, it is important to note that the remaining codefendants are in default and, to this
22
     date, have not appeared before this Court.
23

24
                                                            7
25

26
             Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 8 of 18
     Civil No. 19-1606 (GAG)


 1
            In light of the foregoing, and in accordance with the Local Rules, the Court holds that the
 2
     facts included therein are properly supported by the record, will be deemed admitted as unopposed.
 3
     The following facts are uncontested:
 4
              1.     Abbey is an exempt, for-profit corporation, organized and existing under the
 5
      laws of the Cayman Islands. Abbey’s offices are registered in Intertrust Corporate Services
 6
      (Cayman) Limited, 190 Elgin Avenue, George Town, Grand Cayman, KY1-9005. Abbey
 7
      has a place of business in the state of Texas and, for diversity jurisdiction purposes, it also has
 8
      a principal place of business in San Francisco, California. The name and mailing address in
 9
      the Commonwealth of Puerto Rico of the servicer of the assets acquired by Plaintiff is Capital
10
      Crossing Puerto Rico, LLC,221 Ponce de León Avenue, 12th Floor, Suite 1204, San Juan,
11
      Puerto Rico 00917.
12
              2.     Abbey is the successor in interest to Doral Bank (“Doral”) and, as such, is the
13
      secured party of record for the credit facility detailed herein and in the Complaint.
14
              3.     Debtor Nitza Milagros Marrero Robles (“Marrero-Robles”) passed away on April
15
      17, 2009.
16
              4.     The Estate of Marrero-Robles is composed by Ghitza Marie Vélez-Marrero,
17
      José Wilfredo Vélez-Marrero, Yaritza Marie Guidicelli-Marrero and Modesto Guidicelli-
18
      Santiago by himself and as member of the Estate of Nitza Milagros Marrero-Robles (Ghitza-
19
      Vélez, José-Vélez, Guidicelli-Marrero and Guidicelli-Santiago) (collectively, “Defendants”)
20

21            5.     Co-defendant Guidicelli-Santiago is of legal age, widow, and resident of

22    Carolina, Puerto Rico and is not in active military service.

23            6.     Co-defendant Guidicelli-Marrero is of legal age, single and resident of

24
                                                          8
25

26
             Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 9 of 18
     Civil No. 19-1606 (GAG)


 1
      Georgia, United States and is not in active military service.
 2
             7.      Co-defendant Ghitza-Vélez is of legal age, single and resident of Florida,
 3
      United States and is not in active military service.
 4
             8.      Co-defendant José-Vélez is of legal age, married and resident of Bayamón,
 5
      Puerto Rico and is not in active military service.
 6
             9.      To this date, co-defendants José-Vélez, Ghitza-Vélez and Mrs. Guidicelli-
 7
      Marrero havenot appeared before this Court and as such, the Clerk has entered default against
 8
      co-defendants José-Vélez, Ghitza-Vélez and Mrs. Guidicelli-Marrero
 9
             10.     On February 28, 2003, Sana Investment Mortgage Bankers, Inc. (“Sana”)
10
      granted to Marrero-Robles and Guidicelli-Santiago a mortgage loan, assigned to Doral,
11
      thereafter to Abbey, whereby Sana granted to Debtors a loan in the principal amount of
12
      $412,000.00, with interest at an annual rate of 8.95% and maturity date on May 1, 2010 (the
13
      “Loan”).
14
             11.     The Loan is guaranteed by the following Mortgage Note, which is secured by
15
      the following Mortgage:
16
                     (i)     Mortgage note executed by the Debtors on February 28,
17
                             2003, payable to Sana, or to its order, endorsed to Doral,
                             thereinafter endorsed to Abbey, for the principal amount of
18
                             $412,000.00 authenticated under affidavit number 12,759 of
                             Notary Public Amaury Llorens Balzac (the “Mortgage Note”).
19
                     (ii)    The Mortgage Note is guaranteed by a mortgage constituted
20                           through deed number 18 of mortgage, executed in San Juan,
                             Puerto Rico on February 28, 2003, before Notary Public
21                           Amaury Llorens Balzac recorded at page 1 of volume 366,
                             property number 3,186 of Santurce South, Registry of Property,
22                           First Section of San Juan, 23rd inscription and at page 1 of
                             volume 366, property number 4,094 of Santurce South, Registry
23                           of Property, First Section of San Juan, 23rd inscription (the
                             “Mortgage”).
24
                                                             9
25

26
            Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 10 of 18
     Civil No. 19-1606 (GAG)


 1

 2           12.      Abbey is at the present the owner and holder of the Mortgage Note. The

 3    obligations evidenced by the Mortgage Note, as well as other obligations of Defendants, are

 4    secured by the Mortgage.

 5           13.      The Mortgage Note, issued in favor of Doral and subsequently assigned,

 6    endorsed to, and currently in the possession of Abbey, is secured by the Mortgage, which

 7    encumbers the following properties (“Property I” and “Property II”), described below in both

 8    the Spanish and English languages as follows:

 9                 a. URBAN: Plot of land in the Southern Section of Santurce, composed
                      of ONE THOUSAND FIVE HUNDRED SIXTY FIVE POINT
10                    EIGHTY SIX SQUARE METERS (1,565.86 m.c.). In boundaries by
                      the NORTH, in thirty-eight point twenty-two (38.22) meters with lots
11                    number twenty-seven (27), nine (9) and ten (10) of the
                      DEVELOPMENT map owned by Ulises Villar, Elena Prats, Casimiro
12                    Figueroa, respectively, and ten (10.00) meters with the site of Mercedes
                      Neval; by the SOUTH, in ten (10.00) meters, with the plot of two
13                    hundred (200.00) meters segregated from Caubet and in nineteen point
                      seventy-three (19.73) meters with the Fernández Juncos Avenue, in
14                    fifteen point fifty (15.50) meters, with Enrique Campillo’s lot; by the
                      EAST, in twenty (20.00) meters with the same lot of two-hundred
15                    (200.00) meters, segregated from Caubet and in three point thirty-
                      five (3.35) meters with site of Gonzalo Ubiñas and in fifteen point fifty
16                    (15.50) meters with lot of Mercedes Neval, and in fifteen (15.00) meters
                      with lot of Casimiro Figueroa; by the WEST, in twenty-three point fifty
17                    (23.50) meters with site of Enrique Campillo, in twenty-nine point fifty
                      (29.50) meters with Street Casimiro Figueroa.
18
                      The property described above is recorded at page 243 of volume 55
19                    of Santurce Sur, property number 3,186, Registry of Property of San
                      Juan, First Section (“Property I”).
20
                      URBANA: Parcela de terreno en la Sección Sur de Santurce, compuesta
                      de mil quinientos sesenta y cinco punto ochenta y seis metros
21
                      cuadrados. En lindes por el NORTE, en treinta y ocho punto veintidós
                      metros con los solares números veintisiete, número nueve y número
22
                      diez del plano de la urbanización propiedad de Ulises Villar, Elena
                      Prats, Casimiro Figueroa, respectivamente, y diez metros con el solar de
23
                      Mercedes Neval; por el SUR, en diez metros con la parcela de doscientos
                      metros, segregada de Alemañy Caubet y en diecinueve punto setenta y
24
                                                         10
25

26
            Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 11 of 18
     Civil No. 19-1606 (GAG)


 1
                      tres metros con la Avenida Fernández Juncos, en quince punto
                      cincuenta metros, con solar de Enrique Campillo; por el ESTE, en veinte
 2
                      metros con la misma parcela de doscientos metros, segregada de Caubet
                      y en tres punto treinta y cinco metros con solar de Gonzalo Ubiñas y en
 3
                      quince punto cincuenta metros con solar de Mercedes Neval, y en quince
                      metros con terrenos de Casimiro Figueroa; y por el OESTE, en
 4
                      veintitrés punto cincuenta metros con solar de Enrique Campillo, en
                      veintinueve punto cincuenta metros con calle Casimiro Figueroa.
 5

 6                    Inscrita al folio 243 del tomo 55 de Santurce Sur, finca número 3,186
                      Registro de la Propiedad de San Juan I (“Property I”).
 7
                   b. URBAN: Lot composed of TWO HUNDRED SQUARE METERS
 8                    (200.00 m.c.) in the Santurce Ward of this city, bounded by the
                      NORTH, its back, in ten (10.00) meters, with the main property owned
 9                    by the husbands, Cruz Horta Vázquez; on its front, in equal measure,
                      with Avenida Fernández Juncos; by the EAST, right entering, in twenty
10                    (20.00) meters with Gonzalo Ubiñas; and on the WEST, left entering, in
                      equal measure, with the spouses, Cruz Horta Vázquez. Interlace a
11                    building.
12
                      The property described above is recorded at page 245 of volume 94
13                    of Santurce Sur, property number 4,094, Registry of Property of San
                      Juan, First Section (“Property II”).
14
                      URBANA: Solar compuesto de DOSCIENTOS METROS
15                    CUADRADOS (200.00 m.c.) en el BARRIO Santurce de esta ciudad.
                      En lindes por el NORTE, su espalda, en diez (10.00) metros, con la finca
16                    principal propiedad de los esposos Cruz Horta Vázquez; por su frente,
                      en igual medida, con la Avenida Fernández Juncos; por el ESTE,
17                    derecha entrando, en veinte (20.00) metros con Gonzalo Ubiñas; y
                      por el OESTE, izquierda entrando, en igual medida, con los esposos,
18                    Cruz Horta Vázquez.

19                    Enclava un edificio.

20                    Inscrita al folio 245 del tomo 94 de Santurce Sur, finca número
                      4,094, Registro de la Propiedad de San Juan I (“Property II”).
21
             14.      The Mortgage is duly recorded at page 1 of volume 366, Property I, Registry
22
      of Property, First Section of San Juan, 23rd inscription and at page 1 of volume 366, Property
23
      II, Registry of Property, First Section of San Juan, 23rd inscription.
24
                                                         11
25

26
            Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 12 of 18
     Civil No. 19-1606 (GAG)


 1
             15.     Pursuant to the Mortgage, it was agreed that the amount of $362,000.00
 2
      would serve as the initial bidding amount for Property I.
 3
             16.     Pursuant to the Mortgage, it was agreed that the amount of $50,000.00 would
 4
      serve as the initial bidding amount for Property II.
 5
             17.     Defendants are the owners of Property I and II.
 6
             18.     Defendants have breached their obligations towards Abbey by, among other
 7
      things, failing to make the agreed upon payments.
 8
             19.     As of November 30, 2019, Defendants owe Abbey the sum of $367,564.99
 9
      in principal; interests in the amount of $219,222.40 which continues to accrue, even post-
10
      judgment as per the agreement of the parties, until full payment of the debt at $91.38 per diem;
11
      accrued late charges in the amount of $10,828.56; other expenses in the amount of $7,911.41
12
      and any other advance, charge, fee or disbursements made by Abbey, on behalf of
13
      Defendants, in accordance with the Mortgage Note and Mortgage, plus costs and agreed
14
      attorney’s fees in the amount of $41,200.00 (collectively, the “Obligations”).
15
             20.     On April 22, 2019, Abbey sent Notices of Default to Defendants informing
16
      their failure to comply with their payment obligations as agreed in the Mortgage Note and
17
      Mortgage     (“Notices of Default”). Therefore, Abbey accelerated the amounts owed and
18
      declared that all the obligations under the Mortgage Note and Mortgage, are immediately and
19
      automatically due and payable in full.
20
             21.     Abbey’s efforts to try to collect all outstanding amounts have been unsuccessful.
21
             22.     Defendants have not cured the defaults listed above.
22
             23.     The amounts owed by Defendants are due, payable and outstanding.
23

24           24.     In the absence of payment in full of the obligations by Defendants, Abbey is
                                                         12
25

26
             Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 13 of 18
     Civil No. 19-1606 (GAG)


 1
      also entitled, among other remedies, to the foreclosure of the Mortgage and the sale by public
 2
      sale of Property I and II.
 3
                    A. Commonwealth Contracts Law
 4
             The definition of what constitutes a contract is set forth in Article 1206 of the Puerto
 5
     Rico Civil Code, P.R. LAWS ANN. tit. 31, § 3371. The cited article provides that a “contract exists
 6
     from the moment one or more persons consent to bind himself or themselves, with regard to
 7
     another or others, to give something or to render some service.” P.R. LAWS ANN. tit. 31, § 3372.
 8
     Under Commonwealth law, in order for a valid contract to exist, there must be a meeting of the
 9
     minds between two or more parties, and the agreement must comply with three (3) requirements,
10
     to wit: consent, cause and consideration. P.R. Laws Ann. Tit. 31, § 3391. The classic proof to
11
     identify the object of a contract is to respond to the question, what is it that is owed? See San Juan
12
     Credit Inc. v. Ramírez Carrasquillo, 13 P.R. Offic. Trans. 232, 113 P.R. Dec. 181 (P.R. 1982).
13
     The cause in a contract is its reason or purpose, that is, the reason for the obligation. The classic
14
     proof to detect the cause of a contract is to respond to the question, why is it owed? Id. Contracts
15
     are then perfected by the mere consent, and every party is bound from the time of consent not
16
     only to comply with that expressly agreed upon, but also with the consequences that, according
17
     to their nature, are consistent with good faith, the custom, and the law. P.R. LAWS ANN. tit. 31, §
18
     3376.
19
             One of the most recognizable contracts in our jurisdiction are loan agreements, whereby
20
     “one of the parties delivers to the other . . . money or any other perishable thing, under the condition
21
     to return an equal amount of the same kind and quality.” P.R. LAWS ANN. tit. 31, § 4511. The person
22
     who receives the money loaned becomes the owner of such money, but at the same time is obligated
23
     to repay such amount, plus agreed-upon interest. See P.R. LAWS ANN. tit. 31, §§ 4571-4573. As
24
                                                           13
25

26
              Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 14 of 18
     Civil No. 19-1606 (GAG)


 1
     far as payment obligations are concerned, a creditor has the right to demand full payment and
 2
     cannot be forced to accept partial payments. P.R. L AWS ANN. tit 31 § 3173. This right preserves
 3
     the integrity of the debt, which, in turn, highlights the fact that an obligation will not be deemed
 4
     extinguished until the totality of the debt has been repaid. P.R. LAWS ANN. tit. 31 § 3161. The
 5
     Puerto Rico Supreme Court has established that the courts of justice may not relieve a party of
 6
     fulfilling what he was obliged to do by contract, if said contract is legal, valid and is not defective.
 7
     See Garcia v. World Wide Entertainment Co., 802, P.R. Offic. Trans, 133 P.R. Dec. 378, 384 (P.R.
 8
     1992).
 9
              In the instant case, Abbey, as successor-in-interest to Doral, is the secured party of record
10
     for the mortgage loan secured by the collateral claimed here. It is undisputed that Abbey is the
11
     owner and holder by endorsement of the mortgage note described in the Complaint. There is also
12
     no dispute as to the contractual elements undoubtedly establishing the binding mature obligations
13
     breached by the Defendants towards the creditor, Abbey, for the mortgage note executed on
14
     February 28, 2003, whereby Sana granted to Defendants the Mortgage Note, endorsed to Doral,
15
     subsequently endorsed to Abbey, in the principal amount of $412,000.00.
16
              Defendants breached their obligations under the mortgage note and the mortgage deed,
17
     among other things, failing to make the agreed upon payments. For such reason, Abbey declared
18
     the Defendants’ credit facility due and payable in full. However, Defendants have not cured
19
     the default despite Abbey’s efforts to collect the outstanding amounts.
20
                     B. Commonwealth Mortgage Law
21
              In Puerto Rico, the nature and effect of mortgages are governed by the Commonwealth’s
22
     Property Registry Act, Act No. 210 of December 8, 2015, the Puerto Rico Civil Code, P.R.
23
     LAWS ANN. tit. 31, §§ 5001, et seq. The mortgage law provides that “[a] mortgage directly and
24
                                                            14
25

26
             Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 15 of 18
     Civil No. 19-1606 (GAG)


 1
     immediately binds an estate and the rights on which it is imposed, whoever its owner or titleholder
 2
     may be, to the fulfillment of the obligation for the security of which it was constituted. Recorded
 3
     mortgages shall be strictly real encumbrances, permitting mortgage loans to be made regardless
 4
     of any subsequent right that is acquired on the same property or mortgage rights.” See Soto-
 5
     Ríos v. BPPR, 662 F. 3d 112, 118 (1st Cir. 2011). The Civil Code sets forth the “essential
 6
     requisites” of a mortgage contract,      including that a mortgage “be constituted to secure the
 7
     fulfillment of a principal obligation.” Id. at 118.
 8
             Thus, pursuant to the Puerto Rico Civil Code and the Property Registry Act, it is the
 9
     mortgagor who remains with the legal title over the property and the mortgage deed grants the
10
     mortgagee, once the mortgage deed is duly recorded (due to its constitutive nature) in the Property
11
     Registry, “the security produces real effects and becomes operative erga omnes in the sphere
12
     of real rights.” See Rosario Pérez v. Registrar, 15 P.R. Offic. Trans. 644, 648, 115 P.R. Dec.
13
     491, 494 (P.R. 1984); P.R. LAWS ANN. tit. 31, § 5042. In the event of default by mortgagor, the
14
     mortgage deed grants the mortgagee the real right to foreclose on the property. The First Circuit
15
     has held that, “[u]nder Puerto Rico law, the registration is a ‘constitutive’ act for a mortgage,
16
     and without the existence of a mortgage, a creditor only has an unsecured personal obligation
17
     regarding the underlying debt.” Soto-Ríos, 662 F. 3d at 121.
18
             Under Puerto Rico law, a mortgage creditor may bring three types of suits to collect a debt,
19
     to wit: (1) a summary foreclosure proceeding, (2) a civil foreclosure proceeding, or (3) an ordinary
20
     suit for collection of monies. See CRUV v. Torres-Pérez, 11 P.R. Offic. Trans. 879, 111 P.R.
21
     Dec. 698, 699-700 (P.R. 1981), A mortgage creditor is not required to foreclose on a mortgage
22
     note if he or she does not wish to do so. He or she may disregard this guarantee and demand
23
     payment by way of a personal suit against the debtor and attach goods other than the mortgaged
24
                                                           15
25

26
             Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 16 of 18
     Civil No. 19-1606 (GAG)


 1
     property to execute judgment. See Chicago Title Ins. Co. v. Sotomayor, 394 F. Supp. 2d 452,
 2
     461 (D.P.R. 2005).
 3
            In the instant case, the mortgage loan agreement is guaranteed by the Mortgage Note,
 4
     which is secured by the Mortgage constituted through Deed Number 18 of First Mortgage,
 5
     executed on February 28, 2003 in San Juan, Puerto Rico, before Notary Public Amaury Llorens
 6
     Balzac, and recorded at page 1 of volume 366, property number 3,186 and property number 4,094
 7   of Santurce South, Registry of Property, First Section of San Juan, 23rd inscription. The original
 8   Mortgage Note, which is secured by the Mortgage in favor of Sana, thereinafter endorsed to Doral,
 9   was subsequently assigned, endorsed to, and is currently in the possession of Abbey. The Mortgage
10   Note, through the Mortgage, encumbers the Property I (number 3,186) and Property II (number
11   4,094). The Mortgage is duly recorded at page 1 of volume 366, property number 3,186 and
12   property number 4,094 of Santurce South, Registry of Property, First Section of San Juan, 23rd
13   inscription. Defendants are the owners of the mortgaged properties. Consequently, the Mortgage
14   constitutes a valid lien securing Abbey’s credit.
15    IV.     Conclusion
16          Defendants are indebted to Abbey for the mortgage loan granted on February 28, 2003,
17   guaranteed by the Mortgage Note, which is secured by the Mortgage, and the amounts under which
18   are past due and payable. The undisputed material facts in this case show that the
19   Defendants failed to comply with their obligations under the Mortgage Note and the Mortgage
20   Deed, by, among other things, failing to pay principal and interest due under said documents.
21   Abbey has shown that the amounts owed by the Defendants are due, payable, and outstanding.
22   Additionally, there are no genuine issues of material facts as to Abbey’s right to the foreclosure
23   of the Mortgage, and the sale of the properties securing the Mortgage Note.
24
                                                         16
25

26
             Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 17 of 18
     Civil No. 19-1606 (GAG)


 1
             Accordingly, Abbey is entitled to judgment as a matter of law against Defendants in the
 2
     total amount of $646,727.36, distributed as follows: $367,564.99 in principal; interests in the
 3
     amount of $219,222.40 which continues to accrue, even post-judgment as per the agreement of
 4
     the parties, until full payment of the debt at $91.38 per diem; accrued late charges in the amount
 5
     of $10,828.56; other expenses in the amount of $7,911.41 and any other advance, charge, fee or
 6
     disbursements made by Abbey, on behalf of Defendants, in accordance with the Mortgage Note
 7
     and Mortgage, plus costs and agreed attorney’s fees in the amount of $41,200.00.
 8
             Within fourteen (14) days from the date of entry of judgment, the property, pursuant to
 9
     Abbey’s request and with the purpose of collecting the moneys due pursuant to the Mortgage Note
10
     and the Mortgage Deed, shall be sold to its highest bidder by the Special Master appointed by
11
     this Court at a public auction or judicial sale.
12
             The Special Master appointed by this Court shall conduct the sale of the property in
13
     accordance with 28 U.S.C. §2001 and §2002.
14
             Pursuant to the Mortgage, it was agreed that the amount of $362,000.00 would serve as
15
     the initial bidding amount for the first public sale for Property I. Should the first public sale
16
     fail to produce an award or adjudication, two-thirds of the aforementioned amount or $241,333.33
17
     shall serve as the minimum bidding amount for the second public sale. Should there be no award
18
     or adjudication at the second public sale, the minimum bidding amount for the third public sale
19
     shall be $181,000.00.
20
             Pursuant to Mortgage, it was agreed that the amount of $50,000.00 would serve as the
21
     initial bidding amount for the first public sale for Property II. Should the first public sale fail to
22
     produce an award or adjudication, two-thirds of the aforementioned amount or $33,333.33 shall
23
     serve as the minimum bidding amount for the second public sale. Should there be no award or
24
                                                          17
25

26
             Case 3:19-cv-01606-GAG Document 40 Filed 09/02/20 Page 18 of 18
     Civil No. 19-1606 (GAG)


 1
     adjudication at the second public sale, the minimum bidding amount for the third public sale shall
 2
     be $25,000.00.
 3
            The Special Master appointed by this Court shall issue the corresponding notice of sale
 4
     to be published in a newspaper of general circulation. The Special Master will execute the
 5
     corresponding deed (s) of judicial sale(s) to the purchaser(s) who shall be entitled to the delivery
 6
     of the properties and their physical possession.
 7
            Plaintiff may request to this Court for those additional orders as it may deem advisable to
 8
     its interest in accordance with the terms of this judgment and the Clerk shall proceed to issue all
 9
     writs necessary to enforce and execute it.
10
            SO ORDERED.
11
            In San Juan, Puerto Rico this 2nd day of September, 2020.
12                                                                s/ Gustavo A. Gelpí
                                                                 GUSTAVO A. GELPI
13                                                             United States District Judge
14

15

16

17

18

19

20

21

22

23

24
                                                         18
25

26
